            Case: 3:21-cv-00437 Document #: 1 Filed: 07/06/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WISCONSIN


NORTH POINTE INSURANCE COMPANY,

       Plaintiff,

and
                                                               Case No.:
WILLIAM JOHNSON,

       Involuntary Plaintiff,

v.

PILOT TRAVEL CENTERS LLC, and
ABC INSURANCE COMPANY,

       Defendants.


                                   NOTICE OF REMOVAL


       NOW COMES Defendant Pilot Travel Centers LLC (“Defendant”), by and through its

attorneys, MWH Law Group LLP, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, and hereby

removes the above-captioned cause of action from the Jackson County Circuit Court to the United

States District Court for the Western District of Wisconsin.

       In support thereof, Defendant states the following:

       1.       This action was originally filed by Plaintiff, North Pointe Insurance Company

(“Plaintiff”) against Defendant on June 1, 2021, in Jackson County Circuit Court, entitled North

Pointe Insurance Company, Plaintiff and William Johnson, Involuntary Plaintiff, v. Pilot Travel

Centers LLC, Defendant, with case number 2021 CV 000065. Pursuant to 28 U.S.C. § 1446(a), a

copy of the Complaint which has been served upon Defendant is attached as Exhibit No. 1.
             Case: 3:21-cv-00437 Document #: 1 Filed: 07/06/21 Page 2 of 4




        2.       Personal service was made upon the Defendant’s registered agent on June 4, 2021.

A copy of the Return of Service is attached as Exhibit No. 2.

                                    GROUNDS FOR REMOVAL

        3.       This case may be removed from Jackson County Circuit Court to the United States

District Court for the Western District of Wisconsin pursuant to 28 U.S.C. §§ 1332 and 1441

because there is complete diversity of citizenship between Plaintiffs and Defendant named in the

Complaint, and the amount in controversy exceeds $75,000, exclusive of interest and costs. The

United States District Court has original jurisdiction over the litigation filed in state court based on

diversity of the parties.

        4.       This is a civil action in which Plaintiff claims it is entitled to damages resulting from

a slip and fall accident which occurred on January 30, 2019 at or near 780 State Hwy 54, Black

River Falls, Wisconsin. Plaintiff alleges that it is a “domestic insurance company licensed to do

business in the State of Wisconsin, with its principal place of business located at One General

Drive, Sun Prairie, Wisconsin 53596, and at all times in question made workers’ compensation

payments to or on behalf of Involuntary Plaintiff, William Johnson” (Exhibit No. 1, ¶ 1). Plaintiff

further alleges that “Involuntary Plaintiff Williams slipped and subsequently fell due to the

presence of untended snow and ice, and [t]hat Involuntary Plaintiff sustained serious and

permanent injuries from his fall. (Exhibit No. 1, ¶¶ 6,7).

        5.       Separately, Defendant has received information that Plaintiff’s worker’s

compensation carrier has made payments for or on behalf of Involuntary Plaintiff William Johnson

in an amount in excess of $75,000.00 and that Plaintiff is seeking damages in an amount in excess

of $75,000.00.
             Case: 3:21-cv-00437 Document #: 1 Filed: 07/06/21 Page 3 of 4




        6.       On information and belief, as of the date of the incident alleged in the Complaint to

the present, Plaintiff is a domestic company with principal offices in Wisconsin. Thus, Plaintiff

considered a citizen of Wisconsin for purposes of diversity jurisdiction.

        7.       On information and belief, as of the date of the incident alleged in the Complaint to

the present, Involuntary Plaintiff William Johnson continues to be a resident of Illinois. Thus,

Involuntary Plaintiff William Johnson is considered a citizen of Illinois for purposes of diversity

jurisdiction.

        8.       As of the date of the incident alleged in the Complaint to the present, Defendant is

a Delaware Corporation with its principal place of business in Tennessee. Thus, Defendant is

deemed to be a resident of Delaware and Tennessee for purposes of diversity jurisdiction.

        9.       Defendant ABC Company is sued under a fictitious name. 28 U.S.C. §1441(b)(1)

provides that “the citizenship of defendants sued under fictitious names shall be disregarded.

        10.      Venue is proper in this District under 28 U.S.C. §1446(a) because this District

embraces the place where the removed action was originally filed.

                      COMPLIANCE WITH REMOVAL PROCEDURES

        11.      The time for filing this notice of removal has not run because thirty (30) days has

not expired since June 4, 2021, the date on which Defendant was served with an Original Summons

and Complaint.

        12.      Counsel that have appeared in the state court are:

                 James C. Ratzel
                 3330 North Springdale Road
                 Brookfield, Wisconsin 53045
                 Phone: (262) 781-1911
                 jratzel@ratzel-law.com

        13.      This Notice of Removal is being served upon the above-named counsel by U.S.

Mail and is being filed with the Clerk of Jackson County Circuit Court.
         Case: 3:21-cv-00437 Document #: 1 Filed: 07/06/21 Page 4 of 4




       14.    Defendant has complied with all procedural requirements for removal set forth in

28 U.S.C. § 1446.

       WHEREFORE, Defendant Pilot Travel Centers LLC gives notice that the above-

captioned action now pending against Defendants in Jackson County Circuit Court is being

removed therefrom to the United States District Court for the Western District of Wisconsin -

Milwaukee Division.

       Dated in Milwaukee this 6th day of July 2021.


                                            MWH LAW GROUP LLP
                                            Attorneys for Defendant, Pilot Travel Centers LLC

                                            By: /s/ Electronically signed by Vincent Vigil
                                            Vincent Vigil          SBN 1120981
                                            Emery Harlan           SBN 1000240
                                            735 North Water Street, Suite 610
                                            Milwaukee, WI 53202
                                            Telephone: (414) 436-0353
                                            Facsimile: (414) 436-0354
                                            vincent.vigil@mwhlawgroup.com
                                            emery.harlan@mwhlawgroup.com


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 6, 2021, a copy of this document was served
upon all parties in the above cause by the electronic document management/electronic filing
system (“ECF”), which will send notification of such filing to all attorneys of record.


Attorneys for Plaintiff, North Pointe Insurance Company
James C. Ratzel, Esq.
Ratzel, Pytlik & Pezze, LLC
3330 N. Spirngdale Road
Brookfield, Wisconsin 53045
jratzel@ratzel-law.com



                                                           /s/Elsa Chavez
